DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
1.	Applicants’ preliminary amendment filed July 24, 2020 is acknowledged and has been entered.  Claims 1-19 have been canceled.       New claims 20-38 have been added and are now pending in the instant application.    

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/409215, filed on December 18, 2014.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

5.	Claims 20-38 are rejected under pre-AlA 35 U.S.C. 103(a) as being
unpatentable over Jackson et al. (US Pat No. 8728512 - Continuation of application No. 10/480586, filed as application No. PCT/AU2001/000751 on Jun. 11, 2002) in view of Zaba et al. ("Identification of TNF-related apoptosis-inducing ligand [TRAIL] and other molecules that distinguish inflammatory from resident dendritic cells in patients with psoriasis” The Journal of Allergy Clinic Immunology vol. 125, number 6 1261-1268) and  further in view of O'Brien et al. (“Activated Protein C Decreases Tumor

Jackson et al teaches a method of treating an individual for a skin disorder by providing a therapeutically effective amount of activated protein C to a region of skin thereby treating the individual for a skin disorder. Abstract: “A method and medicament for promoting wound healing in a subject is disclosed. The medicament comprises an effective amount of an agent comprising one or more of; an activated protein C (APC), a functional fragment of an APC, an APC mimetic compound, and protein C. Delivery systems including gels, soonges, gauzes and meshes incorporating the agent for topical administration are also described." Jackson et al further teaches that APC additionally acts as an anti-inflammatory agent and directly activates the protease, gelatinase A. Column 38, line 21: Gelatinase A is secreted by many different cell types, including smooth muscle cells, fibroblasts and endothelial cells. By degrading the collagens present in the basement membrane and allowing cells to invade the stroma, gelatinase A plays an important role in numerous diseases, such as promoting the invasion of thymic epithelial tumors, promoting the destruction of the joint in arthritis by cleaving collagen from the cartilage matrix... APC is also able to promote regeneration of endothelial cells after wounding in vitro, stimulate re-epithelialization, fibroblast invasion and angiogenesis in a chicken embryo and enhance wound healing in a rat wounding model. These functions when taken together with the abovementioned anticoagulating, anti-inflammatory and Gelatinase A-activating functions, strongly indicated that APC, functional fragments thereof, and the precursor of APC (i.e. protein C) 
However, Zaba et al teaches the identification of TNF-related apoptosis-inducing ligand (TRAIL) and other molecules that distinguish inflammatory from resident dendritic cells in patients with psoriasis (a skin disorder characterized by the presence of hyperproliferative keratinocytes as required by the independent claim).  Zaba et al teaches CD11c+CD1c- dendritic cells (DCs) as the major "inflammatory" dermal DC population in patients with psoriasis vulgaris and CD1c+s as the "resident" cutaneous DC population.   Psorasis is a skin disorder characterized by the presence of hyperproliferative keratinocytes, just as is acne, dermatitis herpetiformis, and atopic dermatitis.  Zaba et al demonstrates the inflammatory DCs in patients with psoriasis vulgaris express TRAIL while lesional epidermal and dermal cells coexpress TRAIL receptors. Also, the addition of TRAIL to keratinocytes induces CCL20, a potent T-cell and DC chemokine which elicit an inflammatory response.  Furthermore, TRAIL, Toll-like receptors 1 and 2, S100A12/ENRAGE, CD32, and many other inflammatory products were differentially expressed in inflammatory DCs compared with resident DCs. Zaba et al concludes: CD11c+CD1c- inflammatory DCs in psoriatic lesional skin express a wide range of inflammatory molecules compared with skin-resident CD1c+ DCs.  Some molecules made by inflammatory DCs, including TRAIL, have direct effects on keratinocytes or other skin cell types to promote disease pathogenesis (Abstract).   Jackson et al in view of Zaba et al fails to disclose activated protein C as the medicament that 
However, O’Brien et al teaches activated protein C decreases TRAIL by an EPCR-Independent mechanism involving Egr-1/Erk-1/2 activation. O'Brien et al demonstrates APC increases the level of EGR-1, a transcriptional factor known to suppress the TRAIL promoter. O’Brien further teaches APC also induces a significant increase in phosphorylation of ERK-1/2, required to activate EGR-1 expression. The data within the study suggest that APC provides cytoprotective and anti-inflammatory activity by activating the ERK pathway, which upregulates EGR-1 thereby suppressing the expression of TRAIL (Abstract).
Accordingly, the prior art references teach that it is known that TRAIL plays a major role in the pathogenesis of psoriasis vulgaris and other skind disorders (acne, dermatitis herpetifomis, atopic dermatitis), a skin disorder characterized by hyperproliferative keratinocytes, furthermore it is known that APC decreases the level of TRAIL. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the method and APC medicament of Jackson et al in further view of O'Brien et al to treat the inflammatory DCs of psoriasis vulgaris described by Zaba et al.  The modification would have resulted in the predictable result of providing a reduction in the inflammation in a region of skin in an individual with psoriasis vulgaris or other skin disorder characterized by the presence of hyperproliferative keratinocytes selected from acne, dermatitis herpetifomis, and atopic dermatitis.  Jackson et al, Zaba et al and further in view of O'Brien et al teach a method of treating an individual for a skin disorder characterized by the presence of hyperproliferative 
Furthermore, Jackson et al,  Zaba et al and further in view O’Brien et al teaches the method wherein the APC minimizes inflammation, and apoptosis via the decreased action of Tumor necrosis factor-Related Apoptosis-Inducing Ligand (TRAIL) and directly activating the protease, gelatinase A.   Jackson et al teaches that APC acts as an anti-inflammatory agent and directly activates the protease, gelatinase A.  Zaba et al teaches exactly how inflammation is identified in individuals with psoriasis vulgaris while O'Brien et al identified that APC reduces this inflammation by suppressing TRAIL. O'Brien et al also teaches the reduction of apoptosis by describing TRAIL's role. Page 2634 line 3: "TRAIL is constitutively expressed in most normal tissues and cell tyoes and is able to induce apoptosis on binding to either TRAIL-R1 or TRAIL-R2 receptors. This binding interaction induces oligomerization of intracellular death domains, resulting in cleavage of pro-caspase 8 into its active form, which can activate caspase 3, the key mediator of apoptosis”.  Accordingly, the prior art references teach all of the claimed elements.   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method and APC medicament of Jackson et al, Zaba et al and further in view of O'Brien et al to treat an individual with a skin disorder characterized by the presence of hyperproliferative keratinocytes because it does, in fact, minimize both inflammation and apoptosis.  
This pre-clinical trial, with results still pending, describes the indicators of the lack of inhibition or induction of proliferation of normal keratinocytes as the activation and expression (or lack thereof) of apoptotic signal molecules capase-3, 8, and 9 and MAK kinase ERK.  O’Brien et al teaches, 
TNF-α treated cells.  As described above, reducing TRAIL expression does not inhibit the growth of normal cells.  Moreover, all normal cells express this apoptotic ligand, therefore by not expressing TRAIL through treatment with APC; these cells would actually induce proliferation by reducing the factor behind apoptosis.  Therefore, it would be obvious to a person having ordinary skill in the art that treatment with APC, as recited in claim 1 and described above, does not inhibit the growth of normal keratinocytes
and/or induce proliferation of normal keratinocytes.  Jackson et al, Zaba et al and further in view of O'Brien et al teach a method of treating an individual for a skin disorder characterized by the presence of hyperproliferative keratinocytes by contacting a region of skin with a 
       Jackson et al further teaches the method wherein the therapeutically effective amount of APC is from 1µg to 5mg of APC per cm2 of the region of skin.  Example 5, column 9 discusses study in which wounded rats were treated topically with 50 µl of topical sterile, pyrogen-free saline solution containing 40 µg APC.  The results are seen in Figure 5.  From the graph, one of ordinary skill in the art can see the wound size, or region of skin being treated, started at 57 mm2 or 0.57 cm2. The treatment, as discussed above, was a topical solution containing 40 µg of APC.  The study used 40 µg of APC per 0.57 cm2, or 70 µg of APC per cm2 of region of the skin treated.  Therefore, the method would have been obvious to one of
ordinary skill in the art at the time the invention was made.  Jackson et al,  Zaba et al and further in view of O'Brien et al teach a method of treating an individual for a skin disorder characterized by the presence of hyperproliferative keratinocytes by contacting a region of skin with a therapeutically effective amount of activated protein C as recited in the independent claim.  
      Jackson  et al further teaches the method wherein the APC is provided for contact with the region of skin in the form of a gel. Column 6, line 21: “Medicaments according to the present invention preferably include and amount of the agent in the of 0.01 to 1000 µg per g of medicament, in admixture with a pharmaceutically-acceptable carrier (e.g. gelatin and/or collagen for cream or gel medicaments; isotonic saline, a phosphate buffered solution or the like for drop; or materials such as starch gelatin, agar, sugar, carboxymethylcellulose, polyvinylalcohol, magnesium stearate, 
Jackson et al, Zaba et al and further in view of O'Brien et al teach a method of treating an individual for a skin disorder characterized by the presence of hyperproliferative keratinocytes by contacting a region of skin with a therapeutically effective amount of activated protein C as recited in the  independent.
      Jackson et al further teaches the method wherein a further step of providing an anti-inflammatory agent to the individual. Column 6, line 32: “Medicaments and delivery systems (i.e. gels, sponges, gauzes and meshes) according to the present invention may contain one or more other active compounds or substances...steroids such as dexamethasone, inhibitors of inflammation; cardiovascular drugs...” Therefore, the method would have been obvious to one of ordinary skill in the art at the time the invention was made.
      Jackson et al does not explicitly disclose treating a skin disorder specifically characterized by the presence of hyperproliferative keratinocytes.”  However, from page 9 of Applicant’s specification, the term "treating" and “treatment” generally refers to the management and care of a patient for the purpose of combating a disease, condition, or disorder whether to eliminate the disease, condition, or disorder, or prophylactically to prevent the onset of the symptoms or complications of the disease, pathological condition, or disorder. Additionally, the instantly claimed invention is a method of treating an individual for a skin disorder characterised by the presence of hyperproliferative keratinocytes. One of ordinary skill in the art would thus conclude that, although Jackson et al does not explicitly disclose treating a skin disorder characterized by the 
      Jackson et al teaches APC acts as an anti-inflammatory agent.  Zaba et al teaches the identification of TNF-related apoptosis-inducing ligand (TRAIL) and other molecules that distinguish inflammatory from resident dendritic cells in patients with psoriasis.   O’Brien et al teaches activated protein C decreases TRAIL.  It would be obvious to one of ordinary skill in the art that the combination of Jackson et al, Zaba et al and further in view of O'Brien et al teach minimizing inflammation and therefore teach treating 

6.     No claims are allowed.

7.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860. The examiner can normally be reached 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645